DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a quantitative analysis which includes the step of acquiring a plurality of spectra at least having a first peak at a first energy; a step of  designating a primary spectrum, a first fitting step, and a second fitting step. This judicial exception is not integrated into a practical application because the steps recited constitute a pure mental process for data calculating and gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it merely identifies a mental process for a quantitative analysis without significantly more.
	Regarding claim 2, it recites the first fitting step to include calculating a content of the first element and the second fitting step to include calculating a content at which a theoretical profile for the second peak. This claim constitutes a mental process that does not amount to significantly more than the judicial exception. 
	Claim 3 merely clarifies the primary spectrum to include a third peak at a third energy position and that the second fitting step to include calculating a content. The limitation recited constitutes a mental process and does not amount to significantly more than the judicial exception. 
	Claim 4 repeats the process of claims 1-3 being stored as program. This claim constitutes a mental process and does not amount to significantly more than the judicial exception. 
Allowable Subject Matter
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an X-ray fluorescence spectrometer that includes a calculation unit capable of performing a fitting on a first peak included in the secondary spectrum to calculate a background intensity at the second energy position due to the first peak and performing a fitting on the first peak of the primary spectrum and performing a fitting on the second peak of the secondary spectrum under a condition that the calculated background intensity is included at the second energy position. Claim 5 defines a spectrometer capable of performing this process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al. (WO 2017038702 A1) teaches an X-ray fluorescence analyzer with a quantitative analysis condition setting means that sets a peak measurement angle for a measurement line of specimen, obtains a single virtual profile and sets a background measurement angle for the measurement line of the specimen to be analyzed under the quantitative analysis conditions. However, analyzer in Hara does not perform the calculation as required by claim 5. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884